Title: III. Report of Secretary of State on Consular Vacancies, 23 February 1791
From: Jefferson, Thomas
To: Washington, George


Reasons for not Reporting to the President, at this time, consular nominations for the following ports.



Gottenburg.
}
No candidate


Amsterdam
Greenleaf


Cadiz
P. R. Randolph [Randall] (he has not applied lately), Richd. Codman of Massachusets, and Thomas Thompson.


Lorient
Vale [Vail]


It is desireable there should be a greater choice of candidates; and appointments at those ports are not very pressing.
The Canary islands. The recommendations of John and Jasper Moylan in favour of John Culnan are as pointed as could be desired. But themselves are unknown to me, as well as the circumstances of connection &c. which may exist between them and the candidate. If they are so known to the President as to satisfy him, or if the Candidate be otherwise known to him and approved, the nomination might go in the following form ‘John Culnan, citizen of the U.S. late of it’s armies, and now a merchant at Teneriffe, to be Vice-consul of the U.S. for the Canary islands.’ If the President be not satisfied, there will be no harm in taking time, for enquiry, till another session.


Alicant.
Candidate Robert Montgomery.
}
Appointments are not yet made for the Mediterranean.


Malaga.
Candidate Wm. Kirkpatrick.


Whenever they shall be, I know no person for Alicant who stands on better ground than Montgomery. Kirkpatrick would be inadmissible at Malaga, as being a foreigner, and of a nation not in favour in that country.


Lisbon.
Thomas Thompson
}




John Telles
candidates.



Bulkeley



Thompson is a good man: but a drunkard and bankrupt, and not a native.
Telles is a good man and a sober one, but bankrupt and not a native.
Bulkeley is a good man, very opulent, and of long establishment in Lisbon. But the weight of evidence (tho not certain) is that he is an Englishman by birth: he is certainly a member of the English factory at Lisbon, and his sentiments during the war, were those of an Englishman. He travelled in America before the war, and has great commercial connections with it. But his birth and sentiments seem to set him aside.

It rests then with the President to say whether Telles shall be appointed, or let it lie till other candidates may offer. Telles’s circumstances are the great objection to him, for that of his not being a native, could I suppose be got over. The low reputation of our merchants, as to their credit, in foreign countries, will be confirmed rather than relieved by sending abroad as Consuls those who are under difficulties. If the President thinks proper to name Telles, it may be as follows ‘John Telles, citizen of Pennsylvania, Consul for the United States at the port of Lisbon in Portugal and for such parts within the allegiance of her most faithful Majesty, as shall be nearer thereto than to the residence of any other Consul or Viceconsul of the U.S. within the same allegiance.’
Santa Cruz. I had thought that as St. Thomas’s was a free port, and Santa Cruz pretty much restricted, the former would be the proper position for a Consul, and the latter an Agent. But on further enquiry among mercantile men, I find that there do not go above 20. vessels of ours a year to St. Thomas’s, while about 200 go to Santa Cruz; as it is from thence we draw a great part of our sugars. I am therefore of opinion that it will be more important to provide a patronage for our vessels at Santa Cruz, because there are more of them, and less protected; those which go to St. Thomas’s being protected by the freedom of the port. If this be decided on, I think Mr. Yard an unexceptionable candidate: and therefore propose a nomination for ‘James Yard, of Pennsylvania, to be Consul for the U.S. in the island of Santa Cruz and such other parts within the allegiance of his Danish majesty as shall be nearer thereto than to the residence of any other Consul or Vice-consul of the U.S. within the same allegiance.’

Th: Jefferson Feb. 23. 1791.

